Citation Nr: 1047461	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of left ankle 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has residuals of a left ankle injury 
during service, which include a left calcaneal spur.  The 
Veteran's service treatment records show that in April 1974 (when 
the Veteran was 20 years old) he twisted his left ankle and 
experienced pain, limited motion, and soft tissue edema.  He was 
given a short leg walking cast and crutches, but X-rays were 
negative.  The diagnosis was left ankle sprain.

The Veteran has testified that he began noticing left ankle 
problems in his 30s.  There are no medical records showing any 
treatment or complaints of left ankle problems until September 
2008 when he was seen with swelling and pain of the left ankle.  
Left ankle X-rays in October 2008 noted no bone or joint 
abnormality, normal soft tissues, and a small calcaneal spur.  

The Veteran's representative contended at a hearing at the RO in 
December 2008 that the left calcaneal spur was a residual of the 
left ankle injury during service.  A VA examiner's opinion dated 
in December 2008 was that it was "less likely than not" that 
the Veteran's current left ankle condition was a result of his 
ankle injury during service.  The examiner did not address the 
left calcaneal spur is his opinion.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether there are 
any current residuals of the left ankle 
injury during service in April 1974.  The 
claims file must be made available to the 
examiner for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
currently diagnosed left ankle disability had 
its onset during active service or is related 
to any in-service disease or injury.  The 
examiner is requested to specifically comment 
on whether the left calcaneal spur noted on 
X-ray in October 2008 is a residual of the 
left ankle injury in service.  A detailed 
rationale for any opinion expressed should be 
provided.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim on appeal remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


